            Case 1:21-cr-00054-DAD-BAM Document 5 Filed 03/02/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ALEXANDRE M. DEMPSEY
   JOSEPH D. BARTON
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10                                                   )   CASE NO. 1:21-CR-00054-DAD-BAM
     UNITED STATES OF AMERICA,                       )
11                                                   )   UNITED STATES’ MOTION TO UNSEAL
                                   Plaintiff         )   INDICTMENT, ARREST WARRANT, SEARCH
12                v.                                 )   WARRANT, AND OTHER COURT FILINGS
                                                     )
13                                                   )
     JASON VERTZ                                     )
14   and ALANA POWERS,                               )
                                                     )
15                                 Defendant.        )

16
            The United States hereby moves this Court to unseal the Indictment, Arrest Warrant, and other
17
     court filings in this case. The out-of-custody defendant was arrested on March 1, 2021 in Fresno,
18
     California and will make his initial appearance on March 2, 2021. Therefore, the court filings must be
19
     unsealed to advise the defendant in open court of the charges against him.
20

21
     DATED: March 2, 2021
22                                                               PHILLIP A. TALBERT
                                                                 Acting United States Attorney
23

24                                                               /s/ Alexandre Dempsey
25                                                               ALEXANDRE DEMPSEY
                                                                 Assistant United States Attorney
26
27

28

                                                         1
30
            Case 1:21-cr-00054-DAD-BAM Document 5 Filed 03/02/21 Page 2 of 2

 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                                 EASTERN DISTRICT OF CALIFORNIA
 5
                                                     ) CASE NO. 1:21-CR-00054-DAD-BAM
 6   UNITED STATES OF AMERICA,                       )
                                                     )
 7                                Plaintiff,         ) UNSEALING ORDER
                 v.                                  )
 8                                                   )
                                                     )
 9   JASON VERTZ                                     )
     and ALANA POWERS,                               )
10                                                   )
                           Defendant.                )
11

12
            Good cause appearing due to the defendant’s pending initial appearance, it is hereby ordered that
13
     the Indictment, Arrest Warrant, and related court filings in the above case be UNSEALED.
14

15 IT IS SO ORDERED.

16
        Dated:    March 2, 2021                             /s/ Barbara   A. McAuliffe            _
17                                                    UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                        2
30
